Citation Nr: 1531078	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-32 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to compensation pursuant to the provisions of 38 U.S.C. § 1151 (§ 1151) following treatment for left ankle/left foot problems at the VA Medical Center (VAMC) in 2009.  

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a kidney disorder, and if so, entitlement to that benefit.  

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for diabetes mellitus, and if so, entitlement to that benefit.  

4.  Entitlement to service connection for hypertension.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In April 2015, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The claims to reopen service connection for diabetes mellitus and a kidney disability, and the original service connection claim for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In an unappealed September 2010 rating decision the RO denied entitlement to § 1151 benefits for an additional left ankle/left foot disability following VA treatment because there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA treating his left ankle/left foot complaints in 2009, nor was any current disability due to an event not reasonably foreseeable. 

2.  Evidence received since the September 2010 rating decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the § 1151 claim for an additional left ankle/left foot disability following VA treatment.


CONCLUSION OF LAW

Evidence received since the September 2010 rating decision is not new and material with respect to the § 1151 claim for an additional left ankle/left foot disability, and, therefore, the claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in June 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For purposes of evaluating the Veteran's request to reopen his claims of entitlement to compensation pursuant to 38 U.S.C. § 1151 for a left ankle/left foot disability, the Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  Id. 

The Board notes that the requisite notice pursuant to Kent was provided in the June 2012 letter.

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his § 1151 claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of § 1151 benefits.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

As to the Veteran's request to reopen his claim for entitlement to compensation benefits under 38 U.S.C. § 1151 for an additional left foot/left ankle disability, the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.  In reaching that conclusion, the Board notes that until a claim is reopened VA does not have a duty to obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(4)(C)(iii) (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background and Analysis

The Veteran seeks to reopen his previously denied claim for compensation under 38 U.S.C.A. § 1151 for an additional left ankle/left foot disability following VA treatment in 2009.  

Compensation pursuant to § 1151 for an additional left foot/left ankle disability was denied in a September 2010 rating decision.  The basis for the denial was that although there was an additional left ankle/left foot disability following VA treatment in 2009, there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA treating his left ankle/left foot complaints in 2009, nor was any current disability due to an event not reasonably foreseeable.  The Veteran did not appeal this denial, nor did he submit any evidence in support of his claim within one year of the denial.  As such, the September 2010 rating decision is final.

At the time of the September 2010 rating decision, the evidence of record included: (1) the Veteran's service treatment records; (2) VA treatment records from the VA medical centers and clinics at Grand Junction, Colorado; Grand Island, Nebraska; Holdrege, Nebraska; and the VA Nebraska-Western Iowa Health Care System (Omaha); (3) statement from the Nebraska Department of Veterans Affairs, received in May 2010, describing the Veteran's left ankle/foot injury; (4) a June 2010 VA opinion finding a current, severe left foot disability, but no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA treating his left ankle/left foot complaints in 2009, as the Veteran did not follow the recommendations of health care providers when seeking treatment for his left foot/left ankle complaints; and (5) the Veteran's statements arguing that x-rays should have been performed at the time of the May 2009 VA treatment for a left leg injury and the September 18, 2009, VA emergency room treatment, and if x-rays had been performed, he would have not been misdiagnosed or have the current left foot, Charcot mid-foot dislocation.   

The 2009 VA treatment records show a left ankle injury in May 2009, when he wedged his left leg between the dashboard and a tire.  He had a 12-inch cut and twisted the leg.  The Veteran advised that he continued to have pain in the muscles of the left distal lateral leg.  The treating professional suggested physical therapy for treatment of his left leg pain, but the Veteran never went for physical therapy.  

Around September 13, 2009, the Veteran injured his left foot when a shopping cart ran over it.  On September 16, 2009, he presented to the Holdrege, Nebraska VA clinic complaining of increasing left ankle and left foot pain.  The treating physician suggested he go to the local emergency room for treatment.  The Veteran refused to go, and stated he would go to the emergency room in Omaha on his way through.  On September 18, 2009, he sought emergency room treatment at the VAMC in Omaha.  The Veteran had minimal discomfort and the treating professional felt no fracture present, and x-rays were not performed.  The emergency department was most concerned with possible deep vein thrombosis (DVT).  DVT was ruled out, and the Veteran was diagnosed as having a soft-tissue injury of the left lower extremity.  He returned to the emergency department on September 25, 2009, with swelling in the left ankle and left foot area.  VA treatment records show a diagnosis of left midfoot dislocation at the navicular-cuneiform joints with multiple efforts performing a closed reduction in the emergency room.  These efforts were unsuccessful, and the Veteran was informed that surgery should be performed in the next 24 hours, but he declined to undergo the surgery until the following week.  He was informed of the risks of not having the surgery within the timeframe suggested-including possible amputation-and he signed an AMA (against medical advice) form indicating that he understood the risks and wished to delay the surgery.  He was subsequently diagnosed as having left foot, Charcot mid-foot dislocation.  

Evidence received since the September 2010 rating decision includes: (1) the Veteran's statements and hearing testimony reiterating his contentions that his left foot/left ankle problems were misdiagnosed, his foot should have been x-rayed during VA treatment received in May 2009 and September 2009, the VA treating facilities did not provide proper care for his complaints, and the VA staff at were reckless and grossly negligent; and (2) VA treatment records showing continued treatment for his left foot/left ankle disability, diagnosed as Charcot mid-foot dislocation (left).  

Upon careful review of the evidence of record, the Board finds that new and material evidence has not been received to reopen the previously denied claim of entitlement to compensation benefits pursuant to 38 U.S.C. § 1151 for an additional left foot/left ankle disability.  

For evidence to be new and material for this § 1151 claim, it would have to tend to show that the Veteran's current left foot/left ankle disability was due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in treating his left ankle/left foot complaints in 2009, or that the current disability was due to an event not reasonably foreseeable.

On review of the evidence above, the Board finds that the evidence received since September 2010, with respect to his § 1151 claim, is not material to the claim.  Nothing in the added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran has a current left foot/left ankle disability was due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in treating his left ankle/left foot complaints in 2009, or that the current disability was due to an event not reasonably foreseeable.  The evidence includes mostly duplicate records and treatment for recent symptoms that do not show or imply any relationship between those symptoms and any negligent VA treatment.  

The Board has also considered the Veteran's lay statements that his left foot/left ankle disability was caused by a misdiagnosis and negligence in VA treatment, but these statements were merely cumulative of his statements of record at the time of the September 2010 rating decision.  

The Board has considered the § 1151 claim in light of Shade, 24 Vet App 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since September 2010 does not pertain to any element of for § 1151 benefits that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the § 1151 claim. 

Although the additional treatment records and lay statements constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's claim for compensation benefits for an additional left foot/left ankle disability pursuant to 38 U.S.C. § 1151.  Accordingly, the additional evidence received since September 2010 is not new and material and the claim may not be reopened. 

Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence, not having been received, the claim to reopen compensation benefits pursuant to 38 U.S.C. § 1151 for an additional left foot/left ankle disability is not reopened.  

REMAND

In a July 2012 rating decision (sent to the Veteran in August 2012), the RO denied service connection for hypertension, and declined to reopen the Veteran's previously denied claims of entitlement to service connection for diabetes mellitus and a kidney disability.  In July 2013, the Veteran filed a notice of disagreement with the decision.  He stated that he had a "general disagreement with the denial of all issues in the [July 2012] letter," but wanted to focus on the § 1151 claim.  The Board construes the Veteran's July 2013 statement as a valid notice of disagreement as to all the issues denied in the July 2012 rating decision.  

To date, however, the AOJ has not issued the Veteran a Statement of the Case (SOC) with respect to these claims.  Because the notice of disagreement placed the issues in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

A Statement of the Case on the issue of entitlement to service connection for hypertension, and the request to reopen the Veteran's previously denied claims of entitlement to service connection for diabetes mellitus and a kidney disability should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issues.  If the Veteran perfects an appeal with respect to these issues, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


